Name: Commission Regulation (EEC) No 1444/88 of 27 May 1988 fixing the premiums to be added to the import levies on cereals, flour and malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 5 . 88 Official Journal of the European Communities No L 132/ 11 COMMISSION REGULATION (EEC) No 1444/88 of 27 May 1988 fixing the premiums to be added to the import levies on cereals , flour and malt  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; t Whereas these exchange rates being those recorded on 26 May 1988 ; Whereas, on the basis of today's cif prices and cif forward delivery prices, the premiums at present in force, which are to be added to the levies, should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization -of the market in cereals ('), as last amended' by Regulation (EEC) No 1097/88 (2), and in particular Article 15 (6) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 1636/87 (4), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas the premiums to be added to the levies on cereals and malt were fixed by Commission Regulation (EEC) No 4048/87 (*) and subsequent amending Regula ­ tions ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85, HAS ADOPTED THIS REGULATION : Article 1 1 . The premiums referred to in Article 15 of Regula ­ tion (EEC) No 2727/75 to be added to the import levies fixed in advance in respect of cereals and malt coming from Portugal shall be zero . 2 . The premiums referred to in Article 15 of Regula ­ tion (EEC) No 2727/75 to be added to the import levies fixed in advance in respect of cereals and malt coming from third countries shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 28 May 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . R OJ No L 110, 29. 4. 1988 , p. 7 . (3) OJ No L 164, 24. 6 . 1985, p . 1 . ") OJ No L 153, 13 . 6 . 1987, p . 1 . 0 OJ No L 378 , 31 . 12. 1987, p . 102. No L 132/ 12 Official Journal of the European Communities 28 . 5 . 88 ANNEX to the Commission Regulation of 27 May 1988 fixing the premiums to be added to the import levies on cereals , flour and malt A. Cerealp and flour (ECU/tonne) CN code Current 5 1st period 6 2nd period 7 3rd period ¢ 8 . 0709 90 60 0 0 0 0 0712 90 19 0 0 0 0 1001 10 10 0 o ,  0 0 1001 10 90 0 0 0 0 1001 90 91 0 0 0 0 1001 90 99 0 0 0 0 1002 00 00 0 0 0 0 1003 00 10 0 0 0 0 1003 00 90 0 0 0 0 1004 00 10 '0 0 0 0 1004 00 90 0 0 0 0 1005 10 90 0 0 0 0 1005 90 00 0 0 0 0 1007 00 90 0 0 0 0 1008 1000 0 0 0 0 1008 20 00 0 0 0 0 1008 30 00 0 0 v 0 0 1008 90 90 0 0 0 0 1101 00 00 0 0 . 0 0 B. Malt (ECU/tonne) CN code Current 5 1st period 6 2hd period 7 3rd period 8 4th period 9 11071011 0 0 0 * 0 0 1107 10 19 0 0 0 0 0 1107 1091 ' 0 0 0 0 0 1107 10 99 0 0 0 0 0 &gt;1 107 20 00 0 0 0 0 0